DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11 of Applicant’s reply, filed 7/30/2021, with respect to the rejections of claims 1-7 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections of claims 1-7 under 35 U.S.C. §103 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
to determine whether the second nearby vehicle is automatically operated or manually operated by determining whether the motion of the second nearby vehicle, as tracked by the camera, is predicted at a predetermined degree of reliability or higher” (emphasis added). 
Independent claim 4 similarly recites, in part, “detect, as traveling situation data for the second nearby vehicle, a traveling situation of the second nearby vehicle having no communication function by tracking a motion of the second nearby vehicle using a camera to determine whether the second nearby vehicle is automatically operated or manually operated by determining whether the motion of the second nearby vehicle, as tracked by the camera, is predicted at a predetermined degree of reliability or higher” (emphasis added).
Independent claim 7 similarly recites, in part, “detect, as traveling situation data for the second nearby vehicle, a traveling situation of the second nearby vehicle having no communication function by tracking a motion of the second nearby vehicle using a camera to determine whether the second nearby vehicle is automatically operated or manually operated by determining whether the motion of the second nearby vehicle, as tracked by the camera, is predicted at a predetermined degree of reliability or higher” (emphasis added).

This limitation in the claims is not described in the specification in such a way as to convey to one of ordinary skill in the art that the inventor(s), at the time of filing, had possession of the claimed invention. 
The specification describes a step 260 whereby it is determined if predicting motion of the vehicle incapable of inter-vehicle communication at a predetermined degree of reliability or higher is 260 is “NO”, the system proceeds to step 280 to request additional information from the nearby vehicle capable of inter-vehicle communication, and when the determination is “YES”, the system proceeds to step 270 to continue tracking the vehicle incapable of inter-vehicle communication (page 17, line 17 to page 18, line 6 of the specification as-filed). That is, the process flow illustrated in Figure 4 and as described in the specification does not ever state determining whether the second nearby vehicle is automatically operated or manually operated by determining whether the motion of the second nearby vehicle, as tracked by the camera, is predicted at a predetermined degree of reliability or higher.
The specification states that “[the] example embodiments of the present disclosure can accurately determine whether a vehicle having no communication function, such as an inter-vehicle communication function is operated automatically or manually” (page 5, lines 5-7 of the specification as-filed). The specification further states the following (page 23, lines 12-24 of the specification as-filed):

    PNG
    media_image1.png
    355
    604
    media_image1.png
    Greyscale

how the determination of the nearby vehicle incapable of inter-vehicle communication being manually or automatically operated is made, merely stating that the invention can determine whether the nearby vehicle incapable of inter-vehicle communication is being manually or automatically operated. The specification does not provide a clear disclosure that links this determination to being based on whether the motion of the vehicle incapable of inter-vehicle communication is predicted at a predetermined degree of reliability or higher. Accordingly, the written description does not adequately convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time of filing. 

Accordingly, claims 1, 4, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 2-3 depend from claim 1 and claims 5-6 depend from claim 4. Claims 2-3 and 5-6 are therefore rejected for the same reasons as claims 1 and 4 above, as they do not cure the deficiencies of claims 1 and 4 noted above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Strassberger (US 2016/0343247 A1) generally teaches: A method is provided for detecting autonomously driven vehicles, in which a motion trajectory of a first vehicle is determined. According to the determined motion trajectory, an autonomy characteristic, which is representative of whether the first vehicle can be driven autonomously or not, is determined.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669